Citation Nr: 0529374	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 
2000, for the grant of a 70 percent disability rating for 
schizophrenia.  

2.  Entitlement to an effective date earlier than April 26, 
2000, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active duty for training from February 1973 
to August 1973, and active military service from June 1974 to 
November 1975.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO 
in Detroit, Michigan.  In January 2003, the veteran and his 
spouse testified during a hearing before RO personnel; a 
transcript of that hearing is of record.  

In a February 2004, the Board remanded the veteran's claims 
to the RO for additional development.  Following completion 
of that development, the RO continued its denial of the 
veteran's claims (as reflected in the February 2005 
supplemental statement of the case (SSOC)), and returned 
these matters to the Board.  

In June 2005, the Board received additional evidence from the 
veteran's representative.  This evidence consists of a July 
2000 VA Mental Health Clinic Note.  While the representative 
waived initial RO consideration of the evidence, such 
evidence is duplicative of evidence previously considered by 
the RO.  In any event, the Board accepts the evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 
(2005).  

As a final preliminary matter, the Board notes that in its 
above-noted February 2004 remand, the RO was requested to 
remove the Social Security Administration (SSA) records 
pertaining to an individual not the veteran, and return them 
to SSA.  A review of the SSA records associated with the 
claims file continues to reflect those inapplicable SSA 
records pertaining to another individual.  The RO is again 
requested to remove these records and return them to SSA.  


FINDINGS OF FACT

1.  In a November 15, 1990, decision, the Board denied the 
veteran's claim for an increased (compensable) rating for 
schizophrenia; the decision included a finding of fact that 
the veteran's schizophrenia was in remission without 
impairment of social and industrial adaptability.  

2.  The veteran did not appeal the November 15, 1990, Board 
decision.

3.  On April 26, 2000, the RO received a statement from the 
veteran's representative that constitutes an informal claim 
for a higher (compensable) rating for the veteran's service-
connected schizophrenia; the RO ultimately granted a rating 
to 70 percent for schizophrenia and an award for a TDIU, both 
effective April 26, 2000.  

4.  Prior to April 26, 2000, there was no information or 
evidence that could be construed as a claim pursuant to which 
a compensable rating for service-connected schizophrenia or 
an award for a TDIU could have been granted.  

5.  Entitlement to a higher rating or TDIU was not shown 
prior to the April 2000 claim.


CONCLUSIONS OF LAW

1.  An effective date earlier than April 26, 2000, for the 
award of a 70 percent rating for schizophrenia is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2005).

2.  An effective date earlier than April 26, 2000, for the 
award of a TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reason for 
the denial of his claims for an effective date earlier than 
April 26, 2000, for the grant of a 70 percent rating for 
schizophrenia, and the claim for an effective date earlier 
than April 26, 2000, for the award of a TDIU; has been given 
notice of the laws and regulations governing the claims; and 
has been afforded an opportunity to present evidence and 
argument in connection with the claims.  The Board finds that 
these actions are sufficient to satisfy any duties to notify 
and assist owed the veteran.  

II. Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Specifically as regards to claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  
See also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  Otherwise, in the case of evidence from a private 
physician, date of receipt of any record or report will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(2).

TDIU is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Id.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Id.; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if his annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

In this case, while the veteran has contended that the 
effective date for assignment of the 70 percent rating for 
his service-connected schizophrenia and for the award of a 
TDIU should be earlier than April 26, 2000, there simply is 
no evidence that an earlier effective date is warranted.  

The Board notes that the veteran's sole service-connected 
disability is schizophrenia.  The evidence prior to April 26, 
2000, reflects reports of VA examinations dated from 1977 to 
1982, in which the veteran's work history was discussed.  The 
veteran was noted to be working as a laborer and/or janitor, 
and later he reported that while he had been looking for 
work, he had been unable to find work.  At no time during 
this period does the medical evidence reflect that the 
veteran was unemployable due to his service-connected 
schizophrenia.  Vocational inadaptability was noted as mild 
to moderate.  

A report of an August 1985 VA psychiatric examination 
reflects the veteran's report that he helped his mother 
manage a bar but did not get paid for such work.  The 
examiner commented that the veteran did not exhibit any 
residuals of schizophrenia at that time, and that it appeared 
that the veteran was not disabled, and that the veteran 
admitted that he felt capable of gainful employment.  The 
report of a May 1989 VA examination reflects the veteran's 
report that he worried a lot because he could not get a job.  
He indicated that the schizophrenia "label" scared off 
prospective employers from hiring him.  The examiner's 
diagnosis was schizophrenia in total remission.  

During a January 1990 hearing before RO personnel, the 
veteran reported that he was unemployed and could not keep a 
job.  

Here, the record reflects that the veteran was denied a 
compensable rating for schizophrenia in a November 15, 1990, 
Board decision.  That decision included consideration of the 
veteran's contentions regarding problems finding work and 
staying employed due to his service-connected schizophrenia.  
The Board made a specific finding of fact that the veteran's 
schizophrenia was in remission without impairment of social 
and industrial adaptability.  The veteran was notified of the 
Board's decision and his right to appeal.  As the veteran did 
not appeal the Board's decision, and no other exception to 
finality applies, that decision is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7104 (West 2002); 38 
U.S.C.A. § 20.1100 (2005).  

In this case, it is clear that no earlier application or 
other correspondence that may be considered a claim for 
increase, to include a formal or informal claim for a TDIU, 
was received in the interim between the final November 15, 
1990, Board decision and the April 26, 2000, correspondence 
from the veteran's representative requesting a compensable 
rating for schizophrenia.  Moreover, the veteran has not 
alleged any such application or correspondence.  

The Board also finds that none of the medical evidence of 
record submitted since the Board's November 15, 1990, 
decision allows for an effective date earlier than April 26, 
2000 for either a 70 percent rating for service-connected 
schizophrenia, or the award of a TDIU.  

Here, the veteran did submit private psychiatric records, 
dated in July and September 1998, which reflect a worsening 
of his psychiatric symptoms.  However, these records were not 
received by the RO until May 2000.  Furthermore, there are no 
VA medical records dated earlier than July 2000 which reflect 
a worsening of the veteran's schizophrenic symptoms.  The 
Board also has considered opinions from a VA treating 
psychiatrist regarding the severity of the veteran's 
schizophrenia since service and the effect the disability had 
on the veteran's employability.  The opinions, in this case, 
are dated and noted to have been received by the RO, in May 
2002 and February 2003, minimally two years subsequent to the 
April 26, 2000, effective date assigned.  As such, the Board 
finds that, under the law and regulations, none of the 
medical evidence received by the RO since the final November 
15, 1990, Board decision, allows for an effective date 
earlier than April 26, 2000, for the grant of 70 percent for 
schizophrenia, or the award of a TDIU.  See 38 C.F.R. 
§ 3.157(b)(1), (2).  

Therefore, while the veteran contends that the effective date 
for the assigned rating of 70 percent for schizophrenia and 
for the grant of a TDIU should be earlier than April 26, 
2000, the Board finds that there is no evidentiary basis for 
the assignment of an effective date for either award prior to 
that date.  As noted above, the governing legal authority is 
clear and specific, and VA is bound by it.  See 38 C.F.R. 
§ 3.400(o)(2).  

Under the circumstances, the Board must conclude that the 
record presents no basis for assignment of an effective date 
earlier than April 26, 2000, for the award of a 70 percent 
rating for service-connected schizophrenia; and the award for 
a TDIU, and the claims must be denied.  


ORDER

An effective date earlier than April 26, 2000, for the award 
of a 70 percent rating for service-connected schizophrenia is 
denied.

An effective date earlier than April 26, 2000, for the award 
of a TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


